DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities:

Examiner believes that claim 3, lines 5-6 “before activating the at least a subset of the ultrasound transducer elements in the array.” should read “before activating the at least one subset of the ultrasound transducer elements in the array.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose (US 20170205500 A1) in view of Nakayama (US 20150260691 A1) and Yamamoto (US 20160007971 A1).

Regarding claim 1, Kiyose teaches an array of ultrasound transducer elements (36A). (Paragraph 70, Fig.4)

Kiyose also teaches a plurality of first electrodes (334) and a plurality of second electrodes (336), wherein each first electrode extends in a first direction in relation to the array of ultrasound transducer elements and each second electrode extends in a second direction, different from the first direction, in relation to the array of ultrasound transducer elements such that each ultrasound transducer element in the array is associated with a first electrode and a second electrode. (Paragraphs 74,77 Fig.4-5)

Kiyose also teaches wherein each ultrasound transducer element (36A) comprises a layer of piezoelectric material (335) between each of the first electrodes (334) and the second electrodes (336) for controlling a vibration of the piezoelectric material to induce emitting of an ultrasonic wave by the ultrasound transducer element based on control signals (10) applied to each of the first electrodes and the second electrodes, wherein control signals applied to the first electrodes are shared by the ultrasound transducer elements along extensions of the first electrodes in relation to the array and a set of shared control signals applied to the second electrodes are shared by the ultrasound transducer elements along an extension of the second electrodes in relation to the array. (Paragraphs 74, 118 Fig.4-5) Kiyose teaches a control unit 10 that controls the first and second electrodes (lower and upper electrodes) and the ultrasonic transducers. (Paragraphs 115, 118, Fig.4-6)

Kiyose also teaches piezoelectric material (335). (Paragraphs 74, 118 Fig.4-5)

Kiyose does not explicitly teach wherein the piezoelectric material exhibits two polarization states, wherein a phase of an emitted ultrasonic wave by the ultrasound transducer element differs approximately 180º between the two polarization states of the piezoelectric material and wherein the phased array ultrasound apparatus is configured to individually change polarization state of the piezoelectric material of selected ultrasound transducer elements by approximately 180º  before activating at least a subset of the ultrasound transducer elements in the array to form a 43ultrasonic wave, wherein the ultrasound transducer elements for which the polarization state of the piezoelectric material is changed are selected based on a relation between a phase delay of the ultrasound transducer element to be generated by the shared control signals on the first electrodes and the second electrodes and a desired phase delay of the ultrasound transducer element for forming the combined ultrasonic wave and a control unit, wherein the control unit is configured to activate the at least a subset of the ultrasound transducer elements in the array, and wherein the activation of the at least a subset of the ultrasound transducer elements in the array forms the combined ultrasonic wave.

 Nakayama teaches wherein the piezoelectric material (112) exhibits two polarization states, wherein a phase of an emitted ultrasonic wave by the ultrasound transducer element differs between the two polarization states of the piezoelectric material. (Paragraph 155, lines 12-14, Paragraphs 162-163) Nakayama teaches the polarization of each ferroelectric thin film 112 can be adjusted easily and the polarization occur at both ends (both sides) of the ferroelectric thin film 112. Kiyose in view of Nakayama discloses the claimed invention except for the transducer element differs approximately 180º. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a transducer element that differs approximately 180º, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, phase shifting of approximately 180º is a commonly known and practiced method in the art. (See US 20080050126 A1, Par.66 and US 20060039007 A1, Par.30)
Nakayama also teaches wherein the phased array ultrasound apparatus is configured to individually change polarization state of the piezoelectric material of selected ultrasound transducer elements before activating at least a subset of the ultrasound transducer elements in the array to form a 43ultrasonic wave, wherein the ultrasound transducer elements for which the polarization state of the piezoelectric material is changed are selected based on a relation between a phase delay of the ultrasound transducer element to be generated by the shared control signals on the first electrodes and the second electrodes and a desired phase delay of the ultrasound transducer element for forming the ultrasonic wave.  (Paragraph 174-177, Paragraphs 162-163, Paragraph 191, Fig.14) Nakayama teaches the polarization of each ferroelectric thin film 112 can be adjusted easily and the polarization occur at both ends (both sides) of the ferroelectric thin film 112. Kiyose in view of Nakayama discloses the claimed invention except for individually change polarization state of the piezoelectric material of selected ultrasound transducer elements by approximately 180º. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have incorporated individually changing the polarization state of the piezoelectric material of the selected ultrasound transducer elements by approximately 180º, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, phase shifting of approximately 180º is a commonly known and practiced method in the art. (See US 20080050126 A1, Par.66 and US 20060039007 A1, Par.30)

Yamamoto teaches wherein the control unit (30, 14) is configured to activate the at least a subset of the ultrasound transducer elements in the array (36), and wherein the activation of the at least a subset of the ultrasound transducer elements in the array forms the combined ultrasonic wave. (Paragraphs 74-75, 270, Fig.1)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate wherein the piezoelectric material exhibits two polarization states, wherein a phase of an emitted ultrasonic wave by the ultrasound transducer element differs approximately 180º between the two polarization states of the piezoelectric material and to incorporate wherein the phased array ultrasound apparatus is configured to individually change polarization state of the piezoelectric material of selected ultrasound transducer elements by approximately 180º before activating at least a subset of the ultrasound transducer elements in the array to form a 43ultrasonic wave, wherein the ultrasound transducer elements for which the polarization state of the piezoelectric material is changed are selected based on a relation between a phase delay of the ultrasound transducer element to be generated by the shared control signals on the first electrodes and the second electrodes and a desired phase delay of the ultrasound transducer element for forming the ultrasonic wave as taught by Nakayama in order for the polarization of each ferroelectric thin film to be adjusted easily with internal controlling and further modify Kiyose to incorporate a control unit, wherein the control unit is configured to activate the at least a subset of the ultrasound transducer elements in the array, and wherein the activation of the at least a subset of the ultrasound transducer elements in the array forms the combined ultrasonic wave as taught by Yamamoto in order to form an ultrasonic beam and perform transmission focusing on the ultrasonic waves.

Regarding claim 2, Kiyose teaches wherein the control unit (10, 141), is configured to receive information of a desired ultrasonic wave to be formed by the phased array ultrasound apparatus. (Paragraph 126, Paragraph 132-133, Paragraph 38, Claim 9, Fig.1)  Applicant recites the language of “… to determine phase delays of the control signals to be applied to the first electrodes and the second electrodes, and to determine a difference between a desired phase delay of each ultrasound transducer element and a phase delay generated by the control signals.”, however these limitations are a case of intended use/desired outcome and therefore has no patentable weight. 

Kiyose does not explicitly teach a combined ultrasonic wave.

Yamamoto teaches a combined ultrasonic wave. (Paragraphs 74-75, 270)

 It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate a combined ultrasonic wave as taught by Yamamoto in order to form an ultrasonic beam and perform transmission focusing on the ultrasonic waves.

Regarding claim 3, Kiyose teaches wherein the control unit (10, 141) is further configured to determine which ultrasound transducer elements that are to be activated for forming the desired ultrasonic wave for identifying the at least a subset of the ultrasound transducer elements to be activated for forming the ultrasonic wave. (Paragraph 126-127, Fig.1) 

Kiyose does not explicitly teach a combined ultrasonic wave.

Yamamoto teaches a combined ultrasonic wave and forming a combined ultrasonic wave before activating the at least a subset of the ultrasound transducer elements in the array (36). (Paragraphs 74-75, 270, 130, Fig.1) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate a combined ultrasonic wave and forming a combined ultrasonic wave before activating the at least a subset of the ultrasound transducer elements in the array as taught by Yamamoto in order to form an ultrasonic beam and perform transmission focusing on the ultrasonic waves.

Regarding claim 4, Kiyose teaches a control unit (10, 141) but does not explicitly teach wherein the control unit is further configured to determine phase delays of control signals for the first electrodes and the second electrodes for the at least the subset of the ultrasound transducer elements, wherein the phase delays are determined based on determining a desired phase delay of a plurality of 44ultrasound transducer elements being controlled by the control signals of each of the first electrodes and the second electrodes for the subset of the ultrasound transducer elements.

Nakayama teaches wherein the control unit (transmitter 12 which includes delay circuit)  is further configured to determine phase delays of control signals for the first electrodes and the second electrodes for the at least the subset of the ultrasound transducer elements, wherein the phase delays are determined based on determining a desired phase delay of a plurality of 44ultrasound transducer elements being controlled by the control signals of each of the first electrodes and the second electrodes for the subset of the ultrasound transducer elements. (Paragraph 138-139, Paragraph 87, Paragraph 9, Paragraph 17) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate wherein the control unit is further configured to determine phase delays of control signals for the first electrodes and the second electrodes for the at least the subset of the ultrasound transducer elements, wherein the phase delays are determined based on determining a desired phase delay of a plurality of 44ultrasound transducer elements being controlled by the control signals of each of the first electrodes and the second electrodes for the subset of the ultrasound transducer elements as taught by Nakayama in order to delay the transmission of the pulses by individual delay times set for the respective wiring paths.

Regarding claim 5, Kiyose teaches wherein the control unit (10) is configured, based on determining of the difference between the desired phase delay of each ultrasound transducer element and the phase delay generated by the control signals, to identify ultrasound transducer elements (36A,B,C 46A,B) for which a difference is determined and to select the identified ultrasound transducer elements. (Paragraphs 115, 134, 141-142, 210, Fig.1, Fig.11)

Kiyose does not explicitly teach a difference between approximately 90-270º and changing polarization state of the piezoelectric material.

Nakayama, in the same field of endeavor teaches changing polarization state of the piezoelectric material. (Paragraph 176-177, Paragraph 163 Paragraph 191, Fig.14)

Kiyose in view of Nakayama discloses the claimed invention except for a difference between approximately 90-270º. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a difference between approximately 90-270º, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, phase shifting of approximately 90-270º is a commonly known and practiced method in the art. (See US 20080050126 A1, Par.66 and US 20060039007 A1, Par.30)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate changing polarization state of the piezoelectric material as taught by Nakayama in order for the polarization of each ferroelectric thin film to be adjusted easily with internal controlling.

Regarding claim 6, Kiyose teaches piezoelectric material (333, 335) but does not explicitly teach wherein the piezoelectric material is configured to change polarization state based on a voltage exceeding a threshold voltage being applied between each of the first electrodes and the second electrodes, respectively, wherein a sign of the applied voltage controls the polarization state of the piezoelectric material.

Nakayama teaches wherein the piezoelectric material (112) is configured to change polarization state based on a voltage exceeding a threshold voltage being applied between each of the first electrodes (113, 134) and the second electrodes (133), respectively, wherein a sign of the applied voltage controls the polarization state of the piezoelectric material. (Paragraphs 23, 59, 155, 162, 191, Claims 19-21, Figs.14-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate wherein the piezoelectric material is configured to change polarization state based on a voltage exceeding a threshold voltage being applied between each of the first electrodes and the second electrodes, respectively, wherein a sign of the applied voltage controls the polarization state of the piezoelectric material as taught by Nakayama in order to form receiving windows.

Regarding claim 7, Kiyose teaches piezoelectric material (333, 335) but does not explicitly teach wherein the piezoelectric material is polyvinylidene fluoride, PVDF or polyparaxylylene.

Nakayama teaches wherein the piezoelectric material (112) is polyvinylidene fluoride, PVDF or polyparaxylylene. (Paragraphs 60, 156)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate wherein the piezoelectric material is polyvinylidene fluoride, PVDF or polyparaxylylene as taught by Nakayama in order to have a ferroelectric material that has a spontaneous electric polarization that can be reversed.

Regarding claim 8, Kiyose does not explicitly teach wherein the combined ultrasonic wave comprises a focus point of constructive interference of the ultrasonic waves emitted by each of the ultrasound transducer elements in at least a sub-set of transducer elements.

Yamamoto teaches wherein the combined ultrasonic wave comprises a focus point of constructive interference of the ultrasonic waves emitted by each of the ultrasound transducer elements in at least a sub-set of ultrasound transducer elements. (Paragraph 75) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakayama to incorporate wherein the combined ultrasonic wave comprises a focus point of constructive interference of the ultrasonic waves emitted by each of the ultrasound transducer elements in at least a sub-set of ultrasound transducer elements as taught by Yamamoto in order to form an ultrasonic beam and perform transmission focusing on the ultrasonic waves.

Regarding claim 10, Kiyose teaches a control signal generating unit (10, 141, 62), which is configured to generate the control signals for being applied to the first electrodes and the second electrodes. (Paragraphs 117, 132-133)
Regarding claim 11, Kiyose teaches wherein each ultrasound transducer (36A) element comprises a mechanical membrane comprising the layer of piezoelectric material (333, 335) for inducing emitting of a second ultrasonic wave by the mechanical membrane. (Paragraphs 73-74, Fig.5)

Regarding claim 12, Kiyose teaches a user interaction controller (11) for determining a desired haptic feedback to be provided to a user. (Paragraph 122, Fig.1) 

Kiyose also teaches wherein the phased array ultrasound apparatus is arranged to receive input by the user interaction controller for defining the ultrasonic wave corresponding to the desired haptic feedback. (Paragraphs 132, 121-122, Fig.1) 

Kiyose also teaches wherein the phased array ultrasound apparatus is configured to output the ultrasonic wave into ambient air for providing the desired haptic feedback in vicinity of phased array ultrasound apparatus. (Paragraphs 132, 138, 116, Fig.8, Figs.9A-9B)

Kiyose does not explicitly teach a combined ultrasonic wave.

Yamamoto teaches a combined ultrasonic wave. (Paragraph 75) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate a combined ultrasonic wave as taught by Yamamoto in order to form an ultrasonic beam and perform transmission focusing on the ultrasonic waves.

Regarding claim 13, Kiyose teaches a display for user interaction, wherein the phased array ultrasound apparatus is mounted on or in vicinity of the display for providing haptic feedback above the display in response to user interaction with display. (Paragraphs 121-122, 132, Fig.1)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyose in view of Nakayama, Yamamoto and Inoue (JP 2009022656 A, all citations are provided from machine translation attached).

Regarding claim 9, Kiyose does not explicitly teach wherein the combined ultrasonic wave comprises a plurality of focus points of constructive interference.

Inoue teaches wherein the combined ultrasonic wave comprises a plurality of focus points of constructive interference. (Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Kiyose to incorporate wherein the combined ultrasonic wave comprises a plurality of focus points of constructive interference as taught by Inoue in order to control the ultrasonic wave transmission. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Kiyose and Yamamoto.

Regarding claim 15, Nakayama teaches determining phase delays of the control signals to be applied to the first electrodes and the second electrodes for forming the desired ultrasonic wave. (Paragraph 138-139, Paragraph 87, Paragraph 9, Paragraph 17)

Nakayama also teaches determining a difference between a desired phase delay of each ultrasound transducer element and a phase delay generated by determined control signals. (Abstract, Paragraphs 138-139, 86-87, Claim 1)

Nakayama also teaches based on the determining of the difference, selecting ultrasound transducer elements for which a polarization state of a piezoelectric material of the ultrasound transducer element is to be changed. (Paragraphs 23, 59, 155, 162-167, Claims 19-21, Figs.14-15)

Nakayama also teaches changing the polarization state of the piezoelectric material of the selected ultrasound transducer elements. (Paragraphs 23, 59, 155, 162-167, Claims 19-21, Figs.14-15) Nakayama discloses the claimed invention except for changing the polarization state approximately 180º. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to change the polarization state approximately 180º, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, phase shifting of approximately 180º is a commonly known and practiced method in the art. (See US 20080050126 A1, Par.66 and US 20060039007 A1, Par.30)

Nakayama also teaches applying the control signals to the first electrodes and the second electrodes using the determined phase delays. (Paragraphs 138-139, Paragraphs 86-87, Paragraph 113, Paragraph 17, Claim 1)

Nakayama does not explicitly teach forming a combined ultrasonic wave based on a phased array ultrasound apparatus comprising an array of ultrasound transducer elements, wherein the ultrasound transducer elements in the array are activated based on control signals on first electrodes and second electrodes, wherein control signals applied to the first electrodes are shared by the ultrasound transducer elements along an extension of the first electrodes in a first direction in relation to the array and control signals applied to the second electrodes are shared by the ultrasound transducer elements along an extension of the second electrodes in a second direction, different from the first direction, in relation to the array and receiving information of a desired combined ultrasonic wave to be formed by the phased array ultrasound apparatus and forming the desired combined ultrasonic wave.

Kiyose teaches forming a ultrasonic wave based on a phased array ultrasound apparatus comprising an array of ultrasound transducer elements, wherein the ultrasound transducer elements in the array are activated based on control signals on first electrodes and second electrodes, wherein control signals applied to the first electrodes are shared by the ultrasound transducer elements along an extension of the first electrodes in a first direction in relation to the array and control signals applied to the second electrodes are shared by the ultrasound transducer elements along an extension of the second electrodes in a second direction, different from the first direction, in relation to the array. (Paragraphs 74,77, Paragraph 126, Paragraph 132-133, Paragraph 38, Paragraph 115, Paragraph 118, Claim 9, Fig.1, Fig.4-5)

Kiyose also teaches receiving information of a desired ultrasonic wave to be formed by the phased array ultrasound apparatus. (Paragraph 126, Paragraph 132-133, Paragraph 38, Claim 9, Fig.1) 

Yamamoto teaches a combined ultrasonic wave and forming a desired combined ultrasonic wave. (Paragraphs 74-75, 270)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakayama to incorporate forming a ultrasonic wave based on a phased array ultrasound apparatus comprising an array of ultrasound transducer elements, wherein the ultrasound transducer elements in the array are activated based on control signals on first electrodes and second electrodes, wherein control signals applied to the first electrodes are shared by the ultrasound transducer elements along an extension of the first electrodes in a first direction in relation to the array and control signals applied to the second electrodes are shared by the ultrasound transducer elements along an extension of the second electrodes in a second direction, different from the first direction, in relation to the array and incorporate receiving information of a desired ultrasonic wave to be formed by the phased array ultrasound apparatus as taught by Kiyose in order for generation of transmission signals and control of output processing to be performed and further modify Nakayama to incorporate a combined ultrasonic wave and forming a desired combined ultrasonic wave as taught by Yamamoto in order to form an ultrasonic beam and perform transmission focusing on the ultrasonic waves.

Regarding claim 15, Nakayama teaches before changing the polarization state of the piezoelectric material of the selected ultrasound transducer elements, setting a polarization state of the piezoelectric material of each of the ultrasound transducer elements in the subset of the ultrasound transducer elements to a first polarization state. (Paragraphs 162-164, 174, 177-178, 196, Fig.14) Nakayama teaches the changing of the polarization of each transducer 210 in the transducer array 21 can be set individually according to its position, weighting of receiving sensitivity can be set for each transducer 210 and Nakayama further teaches a predetermined polarization, it is obvious that prior to the changing of the polarization of each transducer, each transducer must have a first polarization state. 

Nakayama does not explicitly teach determining which ultrasound transducer elements that are to be activated for forming the desired combined ultrasonic wave for identifying at least a subset of the ultrasound transducer elements to be activated for forming the combined ultrasonic wave. 

Kiyose teaches determining which ultrasound transducer elements that are to be activated for forming the desired ultrasonic wave for identifying at least a subset of the ultrasound transducer elements to be activated for forming the ultrasonic wave. (Paragraph 126, Paragraphs 132-133, Paragraphs 115-116, Claim 9, Fig.1)

Yamamoto teaches a combined ultrasonic wave. (Paragraphs 74-75, 270) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Nakayama to incorporate determining which ultrasound transducer elements that are to be activated for forming the desired ultrasonic wave for identifying at least a subset of the ultrasound transducer elements to be activated for forming the ultrasonic wave as taught by Kiyose in order for generation of transmission signals and control of output processing to be performed and further modify Nakayama to incorporate a combined ultrasonic wave as taught by Yamamoto in order to form an ultrasonic beam and perform transmission focusing on the ultrasonic waves.




Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 

Regarding applicants arguments to claim 1, applicant states “The combination of references does not teach or suggest "wherein the phased array ultrasound apparatus is configured to individually change polarization state of the piezoelectric material of selected ultrasound transducer elements by approximately 180 before activating at least a subset of the ultrasound transducer elements in the array to form a combined ultrasonic wave", as recited in amended claim 1.” Examiner respectfully disagrees, Nakayama teaches “Due to the ultrasound waves being incident on the ferroelectric thin film 112, charges according to the ultrasound wave intensity (sound pressure) and the polarization occur at both ends (both sides) of the ferroelectric thin film 112.” (Paragraph 155) Nakayama also teaches “the polarization of each transducer 210 in the transducer array 21 can be set individually.” (Paragraphs 163, 176) Thus Nakayama teaches the piezoelectric material (ferroelectric thin film) exhibits two polarization states (polarization occurring at both ends). Furthermore, one interpretation of the polarization occurring at both ends is that because both ends are opposite each other they exhibit a phase of 180º from each other. Nakayama also teaches “Polarization of the ferroelectric thin film 112 is changed according to the bias voltage due the bias voltage being applied to the ferroelectric thin film 112.” and “The current polarization of the ferroelectric thin film 112 is changed to a desired level with reference to this table to obtain an applied voltage required for the desired polarization” Thus it would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a transducer element that differs approximately 180º, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, phase shifting of approximately 180º is a commonly known and practiced method in the art. (See US 20080050126 A1, Par.66 and US 20060039007 A1, Par.30)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645